                   UNITED STATES DISTRICT COURT
                  MIDDLE DISTRICT OF PENNSYLVANIA

RITA MENDEZ,                            :

                  Plaintiff             :    CIVIL ACTION NO. 3:18-391

      v.                                :         (MANNION, D.J.)
                                                 (ARBUCKLE, M.J.)
MCDONALD’S RESTAURANT,                  :

                  Defendant             :

                                  ORDER

      Pending before the court is the report of Magistrate Judge William I.

Arbuckle which recommends that the plaintiff’s application to proceed in forma

pauperis be granted and her complaint be dismissed without prejudice. (Doc.

4). Although the plaintiff filed correspondence subsequent to Judge Arbuckle’s

report, (Doc. 5, Doc. 6), she has not filed any substantive objections to the

report.

      By way of relevant background, the plaintiff filed the instant action, pro

se, on February 6, 2018, alleging that she is a disabled person suffering from

Type II Diabetes. (Doc. 1, Attachment 1). The plaintiff alleges that, on

December 20, 2017, her blood sugar was low and she needed something to

eat. As a result, the plaintiff alleges that she went into a McDonald’s

restaurant in Stroudsburg, Pennsylvania, to get something to eat. Although

there was no one else in line, the plaintiff alleges that the cashier ignored her

and did not ask her if she wanted to order anything, even after the plaintiff
informed the cashier that she had low blood sugar. The plaintiff apparently

became light headed and passed out. Even after she passed out, the plaintiff

alleges that the cashier failed to help her. The plaintiff alleges in her complaint

that the cashier’s actions created a health risk because her sugar level was

low. In addition, the plaintiff alleges that she suffered embarrassment. The

plaintiff is seeking monetary and injunctive relief.

      In giving the plaintiff’s complaint preliminary consideration pursuant to

the provisions of 28 U.S.C. §1915(e)(2)1, Judge Arbuckle finds that, even

liberally construing the plaintiff’s pro se complaint, the complaint fails to state

a claim upon which relief can be granted. In this regard, Judge Arbuckle notes

that the complaint fails to comply with Fed.R.Civ.P. 8, in that it does not set

forth a “short and plain statement of the cause of action and a claim showing

that the pleader is entitled to relief.” Fed.R.Civ.P. 8(a). Specifically, Judge

Arbuckle observes that nowhere in the plaintiff’s complaint does she identify

a cause of action under any state or federal law or set forth any well-pleaded

facts to support any legal claims against McDonald’s. To the extent that the

plaintiff was contemplating a claim under the Americans with Disabilities Act

(“ADA”), based upon her allegations of disability, Judge Arbuckle notes that



      1
      The plaintiff has filed a motion to proceed in forma pauperis, (Doc. 1),
which Judge Arbuckle recommends be granted.

                                        2
the plaintiff failed identify that claim in her complaint and further failed to plead

any facts which would support such a claim. Given this, Judge Arbuckle

recommends that the plaintiff’s complaint be dismissed, without prejudice, to

allow the plaintiff an opportunity to file an amended complaint which properly

identifies her claim(s) and sets forth well-pleaded facts which comply with the

requirements of Fed.R.Civ.P. 8.

      When no objections are filed to a report and recommendation, the court

should, as a matter of good practice, “satisfy itself that there is no clear error

on the face of the record in order to accept the recommendation.” Fed. R. Civ.

P. 72(b), advisory committee notes; see also Univac Dental Co. v. Dentsply

Intern., Inc., 702 F.Supp.2d 465, 469 (M.D.Pa. 2010) (citing Henderson v.

Carlson, 812 F.2d 874, 878 (3d Cir. 1987) (explaining judges should give

some review to every report and recommendation)). Nevertheless, whether

timely objections are made or not, the district court may accept, not accept,

or modify, in whole or in part, the findings or recommendations made by the

magistrate judge. 28 U.S.C. §636(b)(1); Local Rule 72.31.

      The court has reviewed the reasons presented by Judge Arbuckle in

support of his recommendation and agrees with the sound reasoning that led

Judge Arbuckle to the conclusions in his report. The court agrees that, as

presented, the plaintiff’s complaint fails to state a claim upon which relief can


                                         3
be granted. As such, the undersigned finds no clear error on the face of the

record and will adopt Judge Arbuckle’s report in its entirety.

           NOW, THEREFORE, IT IS HEREBY ORDERED THAT:

           (1)        The report and recommendation of Judge Arbuckle, (Doc.

                      4), is ADOPTED IN ITS ENTIRETY.

           (2)        The plaintiff’s motion to proceed in forma pauperis, (Doc.

                      1), is GRANTED.

           (3)        The plaintiff’s complaint is DISMISSED WITHOUT

                      PREJUDICE.

           (4)        The plaintiff shall file an amended complaint on or before

                      January 2, 2019.

           (5)        The instant action is REMANDED to Judge Arbuckle for

                      consideration of the plaintiff’s amended complaint and for

                      any necessary pre-trial matters.



                                                                       s/ Malachy E. Mannion
                                                                       MALACHY E. MANNION
                                                                       United States District Judge
Date: December 10, 2018
O:\Mannion\shared\ORDERS - DJ\CIVIL ORDERS\2018 ORDERS\18-391-01.wpd




                                                                       4
